department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 tl-n-4954-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lm hmt - philadelphia from assistant to the branch chief cc intl br3 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend usparent business a years b c and d ussub1 ussub2 month e frenchcfc amount f amount g frenchhybrid amount h issue whether the french withholding taxes imposed on the nontaxable year d distributions from frenchcfc to ussub1 and from frenchhybrid to ussub1 and ussub2 should be allocated to usparent’s sec_904 general limitation separate category conclusion on its consolidated federal_income_tax return for year d usparent claimed a sec_901 credit for the french withholding taxes in the general limitation separate category tl-n-4954-01 apparently relying on the base difference rule in sec_1_904-6 in general the base difference rule is intended to have very narrow application however based on the facts of this case in which the distributing entities had no income for u s tax purposes allocation of the taxes to the general limitation separate category pursuant to the base difference rule is not unreasonable facts usparent conducts business a for the years at issue usparent filed consolidated federal_income_tax returns ussub1 and ussub2 were included in those returns in month e of year b usparent acquired all of the stock of frenchcfc a publicly traded french holding_company owning numerous subsidiaries all of which were engaged in business a prior to month e of year b usparent had owned no shares of frenchcfc and frenchcfc had never been a controlled_foreign_corporation as defined in sec_957 cfc all of frenchcfc’s income both before and after the acquisition was interest and dividends received from its subsidiaries on its consolidated federal_income_tax return for year b usparent made an election pursuant to sec_338 and g for its acquisition of frenchcfc the purchase_price of frenchcfc approximately amount f exceeded the fair_market_value of its tangible assets by approximately amount g amount g was allocated to intangible assets subject_to amortization under sec_197 ussub1 and ussub2 own and respectively of the ownership interests in frenchhybrid which was formed in year b for french tax purposes frenchhybrid is taxable as a corporation and is the parent of a consolidated_group of corporations frenchhybrid is recognized as a partnership for u s tax purposes ninety-five percent of the frenchcfc stock was transferred to frenchhybrid in a series of transactions during year b the remaining of frenchcfc stock was transferred to ussub1 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended sec_338 provides that a purchasing_corporation such as usparent that makes a qualified_stock_purchase of at least of the stock of a foreign target_corporation such as frenchcfc may make a sec_338 and g election that results in a deemed sale of the target corporation’s assets if the purchasing_corporation makes this election the old target is considered to sell all of its assets to a new target_corporation as of the close of the acquisition_date and is required to recognize gain_or_loss on its assets see sec_338 new target is treated as acquiring old target’s assets as of the beginning of the day after the acquisition_date id new target is entitled to an aggregate basis in the assets received from old target equal to the adjusted_grossed-up_basis see sec_1 b -1 a year b this aggregate basis is then allocated among the assets of new target as provided by sec_1 b -2t id new target does not succeed to old target’s e_p accounts see sec_1_338-2 year b here frenchcfc's stock is not carryover ft stock since frenchcfc had not been a cfc prior to acquisition in month e of year b see sec_1_338-5 year b tl-n-4954-01 in year d frenchcfc distributed_amount h to ussub1 and frenchhybrid frenchhybrid distributed the amount that it received of the distribution to ussub1 and ussub2 five percent of the distributions from frenchcfc to ussub1 and from frenchhybrid to ussub1 and ussub2 was withheld pursuant to article a of the income_tax treaty between the united_states and france treaty since those distributions were determined by france to be dividends under article of the treaty and under french tax law on its consolidated federal_income_tax return for year d usparent claimed a sec_901 credit in the general limitation separate category for the withheld taxes frenchcfc's profit and loss statements under french law reflected positive current earnings for years b c and d however due in large part to substantial required amortization deductions under sec_197 usparent reported current and accumulated_earnings_and_profits e_p deficits on the forms filed for frenchcfc for each of those years frenchcfc's profit under french law for each of the three years exceeded the distribution of amount h frenchhybrid incurred expenses principally interest_expense in years b c and d and had no income for u s tax purposes in those years france treated the distributions to ussub1 and ussub2 as dividends based upon the distributable reserves of the frenchhybrid consolidated_group due to frenchcfc’s lack of post-acquisition e_p under u s tax standards and the sec_338 and g election which eliminated frenchcfc’s pre-acquisition e_p usparent determined for purposes of its year d consolidated federal_income_tax return that the distributions made in that year by frenchcfc to frenchhybrid and ussub1 were returns of capital pursuant to sec_301 and therefore not income to the recipients further usparent determined that the year d distributions from frenchhybrid to ussub1 and ussub2 were nontaxable partnership_distributions under sec_731 convention between the government of the united_states of america and the government of the french republic for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital date u s -fr article a of the treaty defines dividends as income from shares as well as income treated as a distribution by the taxation laws of the state of which the company making the distribution is a resident article a provides such dividends may also be taxed in the contracting state of which the company paying the dividends is a resident and according to the laws of that state but if the beneficial_owner of the dividends is a resident of the other contracting state the tax so charged shall not exceed a percent of the gross amount of the dividends if the beneficial_owner is a company that owns i ii directly or indirectly at least percent of the capital of the company paying the dividend if the company is a resident of france tl-n-4954-01 law and analysis sec_901 allows u s taxpayers a credit for foreign_income_taxes paid_or_accrued under sec_903 a foreign tax paid in lieu of an otherwise generally imposed foreign_income_tax is treated as a foreign_income_tax for purposes of sec_901 the foreign_tax_credit is subject_to the limitations of sec_904 and d sec_904 limits the amount of foreign_income_taxes that may be credited in any one taxable_year to the amount of a taxpayer’s pre-credit u s income_tax on its foreign source taxable_income the sec_904 limitation is calculated separately for different categories of foreign source taxable_income sec_904 here france treated the distributions from frenchcfc to ussub1 and from frenchhybrid to ussub1 and ussub2 as dividends and withheld of the distributions pursuant to article a of the treaty for u s tax purposes these distributions were treated as returns of capital under sec_301 and as nontaxable partnership_distributions under sec_731 on its consolidated federal_income_tax return for year d usparent claimed a sec_901 credit for those taxes even though none of the recipients of the distributions recognized income with respect to the distributions we have assumed for purposes of this memorandum that the french taxes withheld on the distributions are creditable taxes under sec_901 or sec_903 furthermore the code does not restrict the allowable credit to foreign taxes that are associated with specific items of foreign_source_income that are recognized both for u s and foreign purposes see 69_tc_579 acq in result aod credit allowed for swiss withholding_tax on payment treated as a dividend under swiss law and as a nontaxable repayment of a receivable for u s purposes accordingly the creditability of the french withholding taxes is not affected by the fact that the distributions are not income to the recipient for u s tax purposes the issue here is in which separate category of income for purposes of sec_904 should those withholding taxes be placed sec_1_904-6 provides rules to allocate foreign taxes paid_or_accrued to the sec_904 separate categories of income under sec_1_904-6 foreign law applies to determine the income to which foreign taxes paid_or_accrued relate specifically foreign taxes are related to income if the income is included in the base upon which the tax is imposed id a foreign withholding_tax for example is related to the income from which it is withheld id foreign taxes are allocated to a separate category by reference to the separate category to which the income taxed under foreign law would be assigned under u s tax principles see sec_1_904-6 example in addition the regulations provide that if a tax is related to more than one separate category the tax is considered to be imposed on income in all such categories sec_1_904-6 accordingly the tax is apportioned amongst the separate categories based on the amount of net_income in each separate category subject_to tax tl-n-4954-01 sec_1_904-6 for purposes of apportioning the tax foreign law generally applies to determine the amounts of gross_income in each separate category and the amount_of_deductions properly allocable thereto id sec_1_904-6 provides special rules for allocating taxes in case of base and timing differences that provision provides that i f under the law of a foreign_country a tax is imposed on an item_of_income that does not constitute income under united_states tax principles that tax shall be treated as imposed with respect to general_limitation_income if under the law of a foreign_country a tax is imposed on an item that would be income under united_states tax principles in another year that tax will be allocated to the appropriate separate category or categories as if the income were recognized under united_states tax principles in the year in which the tax was imposed it is not entirely clear how the rules in sec_1_904-6 apply when a withholding_tax is imposed on an item that is treated as a dividend for foreign tax purposes but is a return_of_capital under u s tax principles we have solicited comments on how the regulations could be amended to clarify the operation of sec_1_904-6 and iv see t d 2001_4_irb_360 as stated above on its consolidated federal_income_tax return for year d usparent claimed a sec_901 credit for the french withholding taxes in the general limitation separate category apparently relying on the base difference rule in sec_1 a iv in general the base difference rule is intended to have very narrow application however based on the facts of this case in which the distributing entities had no income for u s tax purposes allocation of the taxes to the general limitation separate category pursuant to the base difference rule is not unreasonable please call if you have any further questions bethany ingwalson assistance to the branch chief cc intl b3 5frenchhybrid has never recognized income for u s tax purposes
